UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012(Unaudited) DWS RREEF Real Estate Securities Fund Shares Value ($) Common Stocks 99.4% Real Estate Investments Trust (“REITs”) 99.4% Apartments 16.8% AvalonBay Communities, Inc. (a) BRE Properties, Inc. (a) Camden Property Trust (a) Education Realty Trust, Inc. (a) Equity Residential (a) Home Properties, Inc. Post Properties, Inc. UDR, Inc. (a) Diversified 12.5% Colonial Properties Trust (a) Duke Realty Corp. (a) DuPont Fabros Technology, Inc. (a) Liberty Property Trust (a) PS Business Parks, Inc. Vornado Realty Trust (a) Washington Real Estate Investment Trust (a) Health Care 14.7% Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. (a) Senior Housing Properties Trust Ventas, Inc. (a) Hotels 6.6% Chesapeake Lodging Trust (a) Hospitality Properties Trust (a) LaSalle Hotel Properties Pebblebrook Hotel Trust (a) Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc.* (a) Industrial 1.4% Prologis, Inc. (a) Manufactured Homes 1.1% Equity Lifestyle Properties, Inc. Office 10.6% Boston Properties, Inc. (a) Douglas Emmett, Inc. (a) SL Green Realty Corp. (a) Regional Malls 18.1% General Growth Properties, Inc. Glimcher Realty Trust (a) Pennsylvania Real Estate Investment Trust (a) Simon Property Group, Inc. (a) Taubman Centers, Inc. (a) Shopping Centers 9.2% Acadia Realty Trust Alexander's, Inc. (a) DDR Corp. (a) Federal Realty Investment Trust (a) Regency Centers Corp. (a) Specialty Services 1.3% Entertainment Properties Trust (a) Spirit Realty Capital, Inc.* (a) Storage 7.1% CubeSmart (a) Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,236,248,265) Securities Lending Collateral 35.2% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $508,861,369) Cash Equivalents 0.6% Central Cash Management Fund, 0.15% (b) (Cost $8,155,884) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,753,265,518) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,769,966,767.At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $183,463,560.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $204,400,403 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,936,843. (a) All or a portion of these securities were on loan amounting to $492,739,364. In addition, included in other assets and liabilities, net are pending sales, amounting to $4,408,232, that are also on loan. The value of all securities loaned at September 30, 2012 amounted to $497,147,596 which is 34.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
